DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 21-40 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated March 9, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
White et al. (Pub. No. US 2019/0138660) teaches processing and answering a natural language query at a database server when an end user may submit a question in natural language over a communication platform. An answer engine running on the database server may receive the question, and may process the content of the question using natural language processing (NLP) techniques. The answer engine may construct a search query based on the NLP, and may retrieve a set of documents from a database using the search query. The answer engine may rank the documents, prune the number of documents, modify the documents for the given communication platform, or perform any combination of these function. 
Chang et al. (Pub. No. US 2017/0177660) teaches augmenting or summarizing an information processing task in a bilateral Q&A format. An initial query is received from an analyst user to conduct an analysis on user-provided data attributes. A primary result is generated from processing the initial query. In addition, defined data attributes associated with the primary result are ranked to create relevant follow-up queries. A summary of the primary result, using both graphical representations and natural language summaries, are provided to the analyst user. The relevant follow-up queries can also be provided to the analyst user, thereby progressing a contextually-based conversation regarding the data.
Otsuka et al. (Pub. No. US 2021/0232948) teaches a question generation device includes: generating means which uses a query and a relevant document including an answer to the query as input and, using a machine learning model having been learned in advance, generates a revised query in which a potentially defective portion of the query is supplemented with a word included in a prescribed lexical set.. 
Barbosa et al. (Pub. No. US 2017/0337264) teaches when a response to a question is received at a response follow-up system, the response follow-up system analyzes the response using natural language processing to identify one or more response terms. The response follow-up system generates one or more follow-up questions based on the one or more response terms. The response follow-up system modifies an aspect of a user interface based on the one or more follow-up questions.
Penov et al. (Pat. No. US 10,958,599) teaches continuously monitor the dialog state of the conversation thread to detect and answer follow-up questions from the participating users, subject to privacy preferences associated with the participants in the conversation thread. One or more queries from one or more users of the plurality of users are received and one or more responses are generated corresponding to the one or more queries. The generation may be based on one or more of the analysis of the dialog state, user profile data associated with the one or more users, or a social graph. 
Lam et al. (Pub. No. US 2019/0114321) teaches automatically tailoring of a flow of a conversation to an effort to improve relevancy and engagement without the need of a human operator. A structured workflow is maintained in the form of a series of conversation decisions, and a machine learning engine is utilized to maintain a continuously trained data structure that generates predictions that bias conversation decisions (e.g., by weighting tree options) for tailoring the conversation flow.
Brown et al. (Pub. No. US 2016/0063097) teaches data having some similarities and some dissimilarities may be clustered or grouped according to the similarities and dissimilarities. The data may be clustered using agglomerative clustering techniques. The clusters may be used as suggestions for generating groups where a user may demonstrate certain criteria for grouping. The criteria are learned and extrapolated to readily sort data into appropriate groups as the user gains an understanding of the data.
Chai et al. (Pub. No. US 6,829,603) teaches natural language parser parses one or more natural language phrases received over one or more of the network interfaces by one or more of the presentation managers into one or more logical forms (parsed user input), each logical form having a grammatical and structural organization. A dialog manager module maintains and directs interactive sessions between each of the users and the computer system. The dialog manager receives logical forms from one or more of the presentation managers and sends these to a taxonomical mapping process which matches the items of interest to the user against the content organization in the content database to match business categories and sends modified logical forms back to the dialog manager.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 21-40:
In interpreting the claims filed on 9 March 2022, in view of the prosecution history and the updated search and examination, in light of Applicant’s latest remarks and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 21, and 32.
Other dependent claims are also allowed based on their dependencies on claims 21, and 32.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                  June 24, 2022